Citation Nr: 0844703	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-16 250 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel











INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In an October 2006 statement the veteran's then 
representative (Military Order of the Purple Heart) indicated 
that the veteran desired a Board hearing.  The veteran later 
submitted a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) executed in April 
2008 and appointed Veterans of Foreign Wars of the United 
States (VFW) as his representative.  In an April 2008 letter 
VFW indicated that the veteran did not desire a personal 
hearing.  The Board notes that in the April 2008 letter VFW 
also indicated that because the veteran already had an appeal 
pending when the veteran executed the VA Form 21-22, it was 
against VFW's policy to accept representation of the veteran.  
VFW stated that the veteran had been informed that VFW 
requested that representation of the veteran be withdrawn.  A 
letter provided to the veteran in November 2008 included 
notification that he could appoint a representative.  The 
veteran has not responded.  Consequently, the veteran does 
not currently have any representation pertaining to the issue 
on appeal.  

The Board notes that the veteran filed claims of entitlement 
to service connection for hearing loss and tinnitus and a 
claim of entitlement for individual unemployability in April 
2008.  In the April 2008 letter VFW indicated that the 
veteran did not wish to proceed with the individual 
unemployability claim.  However, the claims of entitlement to 
service connection for hearing loss and tinnitus were not 
adjudicated and are therefore referred to the RO for 
appropriate action.  




FINDING OF FACT

The veteran's PTSD has been manifested by depressed mood, 
anger, irritability, anxiety, hypervigilance, sleep 
impairment, nightmares, disturbances of motivation and mood, 
and some impairment of memory.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent rating for 
the veteran's PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in August 2004, March 2006, 
and June 2008.    Specifically regarding VA's duty to notify, 
the notifications to the veteran apprised him of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The letters provided to the veteran in 
March 2006 and June 2008 fully addressed the Vazquez-Flores 
requirements.

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
June 2008 notice was provided to the veteran, the claim was 
readjudicated in a September 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's private, 
Social Security Administration (SSA), and VA treatment 
records.  The RO also arranged for him to undergo several VA 
examinations.  In short, the Board finds that VA has 
satisfied its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to his claim.  
38 U.S.C.A. §§ 5103 and 5103A.

II.  Merits of the Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  

The criteria of DC 9411 for each level of disability from 30 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 61 - 70 is defined 
as "Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Ibid.  A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Ibid.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 50 percent under 38 C.F.R. § 4.130, 
DC 9411 at any time during the time period at issue.  In 
essence, the medical evidence, consisting of VA examination 
reports dated in March 2004, December 2004, April 2006, and 
January 2008; VA outpatient treatment reports dated from July 
2003 to April 2008; a November 2006 letter from the veteran's 
treating social worker and physician at VA; an August 2005 
neuropsychiatric evaluation from J. Rabun, M.D., of the West 
Park Medical Clinic; and a January 2008 letter from M. K. 
McIntyre, Ph.D., demonstrated findings consistent with 
depressed mood, anger, irritability, anxiety, hypervigilance, 
sleep impairment, nightmares, disturbances of motivation and 
mood, and some impairment of memory.  However, the veteran's 
disability was not manifested by, for example, obsessional 
rituals which interfere with routine activities, near-
continuous panic or depression, impaired impulse control, or 
neglect of personal appearance and hygiene.

The veteran has consistently reported that he suffered from 
some anxiety of varying levels, but never did this rise to 
the level of near-continuous panic.  See VA examination 
reports, March 2004, December 2004, April 2006, January 2008; 
VA treatment report, December 2004.  At times he was noted to 
be depressed but his depression did not affect his ability to 
function independently.  The veteran has consistently 
presented with good personal hygiene and good grooming and 
was cooperative at the times of his VA examinations and his 
examination at West Park Medical Clinic.  There was no 
evidence that the veteran performed obsessional rituals that 
interfered with routine activities.  The veteran reported 
that he watched television although he indicated that he had 
less interest in hobbies such as woodworking and working on 
cars at the examinations in April 2006 and January 2008.  
There was also no evidence of spatial disorientation.  In all 
the evidence of record, the veteran was noted to be oriented 
times three with normal speech and no obsessive or 
ritualistic behavior.  See VA examination reports, March 
2004, December 2004, April 2006, January 2008; VA treatment 
reports, July 2003 to July 2005, and August 2006 to April 
2008.  There was no evidence of impaired impulse control, 
though the veteran reported that he did suffer from bouts of 
anger and irritability.  See VA examination reports, March 
2004, December 2004, April 2006, January 2008; VA treatment 
reports, May 2005, February 2006, and April 2008.  At times 
the veteran reported suicidal ideations with no active plan 
of harming himself.  See VA examination report, January 2008; 
letter from Dr. McIntyre.  The examinations of record 
revealed some mild memory limitations and concentration 
problems.  See VA examination reports, March 2004, April 
2006, and January 2008; VA treatment report, April 2008.  The 
veteran consistently reported sleep difficulties.  See VA 
examination reports, March 2004, December 2004, April 2006, 
and January 2008.

Recognition is given to the fact the veteran's symptoms were 
described in a January 2008 letter from Dr. McIntyre as being 
"severe."  However, the Board finds that the description 
rendered by Dr. McIntyre to the exception to the evidence of 
record.  The remaining records and reports have consistently 
described the veteran's PTSD symptoms as moderate.  As noted 
above, the veteran was not deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood at the VA examinations of record.  The Board therefore 
ascribes less probative value to the opinion from Dr. 
McIntyre.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(the credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators).  

The Board acknowledges that the veteran reported that he 
isolated himself and had conflicts with his wife and children 
at the April 2006 examination.  However, the fact remains 
that the veteran has been married for over 40 years and, 
albeit strained at times, still maintains a relationship with 
this children and grandchildren.  The veteran indicated that 
he maintained phone contact with a fellow veteran from 
Vietnam at that time.  At the time of the January 2008 VA 
examination the veteran indicated that he had no friends but 
he said he got support from a PTSD group.  Additionally, the 
veteran's treating psychiatrist indicated that the veteran 
isolated himself but said the veteran's socialization 
consisted of his interaction with other veteran's at VA.  See 
VA treatment report, April 2008.

The evidence of record reveals that the veteran retired from 
the St. Louis Fire Department in 1999 after thirty-one years.  
The Board acknowledges that veteran's treating social worker 
and physician at VA indicated in the November 2006 letter 
that the veteran was unable to maintain gainful employment.  
His symptoms described at that time included intrusive 
thoughts, sleep problems, and difficulty interacting 
socially.  At the January 2008 examination the examiner 
indicated that it was difficult to assess the veteran's 
functional impact on his employability because the veteran 
saw himself as non-functional and has invested much in 
presenting himself as such.  She intimated that the severity 
of the symptoms endorsed by the veteran may be linked to his 
desire to be viewed as disabled.  She added that personal 
motivation is a significant factor in one's functional level, 
and it was difficult to tease apart how much motivation 
versus symptoms of PTSD impacted his employability.  In any 
event, whether he was exaggerating his symptoms or not, the 
examiner indicated that the veteran's impairments on mental 
status examination were not of such severity to prevent him 
from performing simple tasks.  The reports of the VA 
examinations conducted in December 2004 and April 2006 
support this conclusion.  

As noted, the Board finds that this evidence supports no more 
than a 50 percent rating under DC 9411, which contemplates 
occupational and social impairment with some reduced 
reliability and productivity due to symptoms such as 
impairment of memory; disturbances of motivation and mood; 
and difficulty maintaining effective relationships.  The 
greater weight of the evidence, however, is against granting 
an evaluation in excess of 50 percent at any time during the 
pendency of this appeal.  

With respect to the veteran's GAF scores, the private and VA 
examination reports and VA outpatient treatment reports 
document GAF scores ranging from 35 to 65 which contemplate 
symptoms ranging from major impairment in several areas to 
some mild symptoms.  The Board notes that there is a 
substantial inconsistency in the veteran's reported GAF 
scores.  As noted, GAF scores are not, in and of themselves, 
the dispositive element in rating a disability, and the Board 
generally places more probative weight on the specific 
clinical findings noted on examinations and which do not 
demonstrate a degree of impairment consistent with more than 
a 50 percent rating.  The clinical findings do not indicate 
that the veteran was deficient in most areas, and his speech 
was not been illogical, obscure, or irrelevant.  His grooming 
and hygiene were appropriate, and he was not shown to be 
totally unable to establish and maintain effective 
relationships.  He has also not experienced near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  The kinds of 
problems he experiences are more akin to the criteria for a 
50 percent rating.  Consequently, a rating in excess of 50 
percent is not warranted.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In essence, the Board concludes that this disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the 50 
percent rating is a recognition of substantial industrial 
impairment.  However, as discussed in detail above, the 
January 2008 indicated that the veteran did not demonstrate 
impairments on the mental status examination of such severity 
to prevent him from performing simple tasks.  She said the 
veteran saw himself as non-functional and invested much in 
presenting himself as such as there may be issues of 
secondary gain for the veteran if he is seen as disabled and 
because personal motivation is a significant factor in one's 
functional level, she concluded that it was difficult to 
tease apart how much motivation versus symptoms of PTSD 
impacts his employability.  Consequently, the Board believes 
that the degree of occupational employment resulting from 
this disorder is already contemplated by the 50 percent 
rating assigned.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for PTSD, currently rated 
as 50 percent disabling is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


